DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims
  	In the non-final rejection dated August 18, 2020 Examiner objected to claim 14 being dependent on non-existent claim 13.  Applicants amended claim 14 to be dependent on claim 12 but did not renumber the claims.  Claim 13 has never existed.  Therefore, claim 13 is being treated as a cancelled claim on the Index of Claims and are renumbered on the Issue Classification Form as appropriate.

Allowable Subject Matter
Claims 1-12 and 14-21 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to teach or suggest a lubricant level sensing system  including a reservoir, a pump assembly, a displacement sensor disposed in the pump assembly, a high-level sensor and a lubricant-level estimator configured to estimate an estimated lubricant level in the reservoir, the lubricant-level estimator  generates a stroke-count value based on the count signal received from the displacement sensor, the stroke-count value being a count of the number of pump strokes for an present estimation cycle, to recall a reference value from the memory, the reference value being a predicted number of pump strokes required to displace the reservoir volume of lubricant and based on an expected volume of lubricant delivered with each pump stroke, and to estimate the estimated lubricant level based on a comparison of the stroke-count value and the reference value.  For these reasons in conjunction with the rest of the structure as claimed in claim 1.  Any comments considered necessary by applicant must 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK KENNETH BUSE whose telephone number is (571)270-3139.  The examiner can normally be reached on 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on 571 272-6608.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL R MANSEN/Supervisory Patent Examiner, Art Unit 3654                                                                                                                                                                                                        

/M.K.B/Examiner, Art Unit 3654